DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
Applicant’s election with traverse of Species II and identifying Claims 1-3 and 13-18 as readable on the elected species in the reply filed October 27, 2021 is acknowledged.  The traversal argues the claims share a common technical feature that make a contribution over the prior art because U.S. Patent No. US 9,914,130 B2 to Burchardt (hereinafter BURCHARDT), which was cited in the election requirement, fails to teach or suggest the process of the claimed invention.  Applicant argues the screening stage of BURCHARDT acts like a dryer for the ore and BURCHARDT limits the ore moisture content such that the disclosed process is not applicable to ore at natural moisture.  Examiner respectfully disagrees.  Examiner does not find, and Applicant has not cited, a portion of BURCHARDT which discloses, teaches or suggests the screening stage acts like a dryer for the ore.  And, while col. 3, lines 51-54 of BURCHARDT specifies moisture limit values within the rage of 2 to a maximum of 5% as Applicant points out, col. 6, lines 28-30 expands that range to about 8% as previously specifically mentioned in the election requirement.  Accordingly, these arguments are not persuasive.  Furthermore, Applicant’s traversal based on the unreasonable search burden standard does not apply in unity of invention restrictions, and is therefore moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "step" in Claim 18 is a relative term which renders the claim indefinite.  The term "step" is not defined by the claim, the specification does not provide a standard for ascertaining when a grinding “step” begins and when a grinding “step” ends, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “step” will be interpreted as meaning some intervening operation is performed between the grinding steps for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9,914,130 B2 to Burchardt (hereinafter BURCHARDT) in view of Chinese patent document CN 103611681 A of Shi et al., hereinafter SHI.  Citation to SHI will be made to the accompanying Espacenet Machine Translation.
Regarding Claim 1, BURCHARDT discloses a process for comminuting iron ore (col. 1, lines 17-19 and col. 3, lines 63-67) at natural moisture (col. 6, lines 28-30 discloses a moisture value between about 2% to about 8% moisture by weight which overlaps the range specified in ¶[0011] of the specification defining natural moisture content of iron ore being within the range of 5% to 12% moisture by weight), comprising
- milling with a vertical roller mill (VRM)(2 in Fig. 2; col. 5, line 59 through col. 6, line 6 discloses a method of grinding ore in a “dry grinding system” at a predetermined moisture limit value.  Col. 6, lines 28-30 discloses the predetermined moisture content limit value for the “dry grinding system” is between about 2% and about 8% moisture by weight.  Col. 3, lines 51-54 discloses a roller miller is suitably used in the “dry grinding system”, and discloses suitable moisture limit values are within the range of 2% to 5% by weight.  However, as previously cited, col. 6, lines 28-30 expands the range to about 8% moisture by weight.), and
- screening the iron ore at natural moisture (1 in Fig. 2; col. 4, lines 3-30).
BURCHARDT does not disclose the type of screen used in the process, only generally describing the screens used in the process as being selected for a particular cut point, such as at col. 3, lines 29-36, and therefore does not disclose the screen as being a high acceleration screen of at least 10G.
SHI discloses an anti-resonance vibrating screen (Title) which uses a high acceleration vibrating frequency to prevent jamming of screen holes that is especially suitable for screening fine, sticky and wet ore materials.  See ¶[0008].
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a high acceleration vibrating screen in the ore comminution process disclosed by BURCHARDT in order to prevent the iron ore at natural moisture content from jamming the screen’s holes and reducing operation efficiency as SHI teaches in ¶[0004].  SHI does not expressly teach accelerating the screen at a rate of at least 10G.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to accelerate the screen at a rate of at least 10G as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 2333, 235 (CCPA 1955).
Regarding Claim 14, the prior art combination of BURCHARDT in view of SHI renders the process of Claim 1 unpatentable as explained above.  BURCHARDT further discloses the iron ore comminuted in the method has up to 12% moisture by weight.  Col. 3, lines 51-54 disclose moisture values of 2% to 5% by weight, and col. 6, lines 28-30 discloses moisture values of 2% to 8% by weight.  Both of these ranges fall within the range of “up to 12%”.
Regarding Claim 15, the prior art combination of BURCHARDT in view of SHI renders the process of Claim 1 unpatentable as explained above.  BURCHARDT further discloses wherein the final comminution product has a particle size of less than 16mm.  Col. 3, lines 63-67 disclose the grinding 
Regarding Claim 16, the prior art combination of BURCHARDT in view of SHI renders the method of Claim 1 unpatentable as explained above.  BURCHARDT further discloses wherein the final comminution product has a particle size of less than 8mm.  Col. 3, lines 63-67 disclose the grinding systems grinds the ore to a grain size of less than or equal to 300µm (0.3mm), and in particular to a finished product fineness of 30µm (0.03mm) to 300µm.
Regarding Claim 17, the prior art combination of BURCHARDT in view of SHI renders the method of Claim 1 unpatentable as explained above.  BURCHARDT further discloses wherein the final comminution product has a particle size of less than 0.074mm.  Col. 3, lines 63-67 disclose the grinding systems grinds the ore to a grain size of less than or equal to 300µm (0.3mm), and in particular to a finished product fineness of 30µm (0.03mm) to 300µm.
Regarding Claim 18, the prior art combination of BURCHARDT in view of SHI renders the method of Claim 1 unpatentable as explained above.  BURCHARDT further discloses wherein the grinding on the roller miller is carried out in up to three steps.  The process shown in Fig. 3 of BURCHARDT and described at col. 4, lines 45-55 discloses a two-step grinding process with part of the starting material (drier material) being directly fed to the roller miller for grinding, while a second portion of the starting material (wetter material) is ground in the roller miller after it is dried to below a set moisture content.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over BURCHARDT in view of SHI and further in view of U.S. Patent No. 3,254,985 to Merklin, hereinafter MERKLIN.
Regarding Claim 13, the prior art combination of BURCHARDT in view of SHI renders the process of Claim 1 unpatentable as explained above.  BURCHARDT further disclose the starting material as being fragmentary with more than 2% to 5% moisture content at col. 1, lines 16-43, and extends the limit value to 8% by weight at col. 6, lines 28-30.  But, neither BURCHARDT nor SHI expressly disclose the iron 
However, MERKLIN teaches processing mined iron ore in relatively coarse crystalline form into pellets at col. 1, lines 9-45, and describes the difficulties of processing underground ores having high moisture content at col. 1 line 66 through col. 2, line 32.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention the starting material described by BURCHARDT at col. 1, lines 16-43 is iron ore mined from an underground mine in view of MERKLIN’s teaching at col. 1, line 9 through col. 2, line 66 which describes ore extracted from a mine in much the same way as BURCHARDT does.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,908,166 to Freitas et al. (hereinafter FREITAS) in view of BURCHARDT and SHI.
Regarding Claim 1, FREITAS discloses a process for producing iron ore pellets (Title) wherein iron ore is ground in series utilizing a high pressure roller press in combination with ball mills to reduce energy consumption and wear on processing equipment as described at col. 1, line 31 through col. 2, line 41.  Col. 3, lines 19-32 discloses one version of the iron ore pellets production process, as shown in Fig. 2, where raw material is fed (1 in Fig. 2) to a roller press (5 in Fig. 2) as a pre-comminution stage before being immediately fed to ball mills (2, 3 and 4 in Fig. 2) for further grinding to increase the specific surface of the material.  Col. 3, lines 33-53 discloses another version of the process, as shown in Fig. 3, where raw material is fed (1 in Fig. 3) to ball mills (2, 3 and 4 in Fig. 3) before being ground in series by a roller press (5 in Fig. 3) to increase the specific surface of the material.
As previously explained above, BURCHARDT discloses a process for comminuting iron ore (col. 1, lines 17-19 and col. 3, lines 63-67) at natural moisture (col. 6, lines 28-30 discloses a moisture value between about 2% to about 8% moisture by weight which overlaps the range specified in ¶[0011] of the 
- milling with a vertical roller mill (VRM)(2 in Fig. 2; col. 5, line 59 through col. 6, line 6 discloses a method of grinding ore in a “dry grinding system” at a predetermined moisture limit value.  Col. 6, lines 28-30 discloses the predetermined moisture content limit value for the “dry grinding system” is between about 2% and about 8% moisture by weight.  Col. 3, lines 51-54 discloses a roller miller is suitably used in the “dry grinding system”, and discloses suitable moisture limit values are within the range of 2% to 5% by weight.  However, as previously cited, col. 6, lines 28-30 expands the range to about 8% moisture by weight.), and
- screening the iron ore at natural moisture (1 in Fig. 2; col. 4, lines 3-30).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further reduce energy consumption and equipment wear of the grinding process as expressed by FREITAS by reducing the amount of feed material ground by the ball mills of the FREITAS process by combining the grinding system of BURCHARDT with the FREITAS process where the feed material is processed according to the BURCHARDT grinding system prior to being fed to the ball mills of the FREITAS process, such that feed material of lower moisture content would be routed by the screening process of BURCHARDT to bypass the ball mills of FREITAS and be ground by roller mills as taught by BURCHARDT and then feed in series to the roller press as disclosed by FREITAS.  This would result in comminution of iron ore at natural moisture comprising milling with a roller mill and pressing with a roller press as Claim 1 claims.
Regarding Claim 2, the prior art combination of FREITAS in view of BURCHARDT renders the process of Claim 1 unpatentable as explained above.  The grinding process disclosed by FREITAS at col. 3, lines 19-32 describes first processing raw material with a roller press (5 in Fig. 2) before being ground in series by ball mills (2, 3 and 4 in Fig. 2).  Combining this particular version of the process disclosed by 
Regarding Claim 3, the prior art combination of BURCHARDT in view of SHI renders the process of Claim 1 unpatentable as explained above.  The grinding process disclosed by FREITAS at col. 3, lines 33-53 describes first processing raw material with ball mills (2, 3 and 4 in Fig. 3) before being pressed by a roller press (5 in Fig. 3).  Combining this particular version of the process disclosed by FREITAS with the grinding system of BURCHARDT would result in the drier portion of the raw material being first milled by a roller mill as taught by BURCHARDT and processed in series by a roller press as disclosed by FREITAS.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached from 7:30am to 4:00pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725